UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto . Commission file number 0-33347 Ambassadors Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (509) 568-7800 Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large acceleratedfiler þ Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of October 31, 2013 was 16,983,331. AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PART II – OTHER INFORMATION Item1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item6. Exhibits 24 SIGNATURES 25 EXHIBIT INDEX Table of Contents PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of September 30, 2013 and December 31, 2012 (in thousands, except share and per share data) UNAUDITED AUDITED September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities and other Foreign currency exchange contracts - Prepaid program costs and expenses Accounts receivable Deferred tax assets Total current assets Property and equipment, net Available-for-sale securities Intangibles Goodwill Other long-term assets 82 85 Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Participants’ deposits Foreign currency exchange contracts 90 - Other liabilities 94 Total current liabilities Deferred tax liabilities Total liabilities Commitments and Contingencies (Note 12) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value; 50,000,000 shares authorized; 16,983,331 and 17,047,470 shares issued and outstanding, respectively Additional paid-in capital - Retained earnings Accumulated other comprehensive gain (loss) ) Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. -1- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three and nine months ended September 30, 2013 and 2012 (in thousands, except per share amounts) Three months ended Nine months ended September 30, September 30, Net revenue, non-directly delivered programs $ Gross revenue, directly delivered programs Gross revenue, internet and advertising Total revenue Cost of sales, directly delivered programs Cost of sales, internet and advertising Gross margin Operating expenses: Selling and marketing General and administrative Restructuring costs - - Asset impairments - - Total operating expenses Operating income (loss) ) ) Other income (expense): Interest and dividend income 71 Foreign currency and other income 1 (2
